329 Mich. 486 (1951)
45 N.W.2d 366
HOFFMAN
v.
HOFFMAN.
Docket No. 54, Calendar No. 44,869.
Supreme Court of Michigan.
Decided January 8, 1951.
Alexis J. Rogoski, for plaintiff.
Fox & Beers, for defendant.
DETHMERS, J.
Plaintiff appeals from a decree dismissing her bill of complaint for divorce. She testified that defendant made unreasonable demands upon her for sexual intercourse at times when she was exhausted from the day's work in her husband's tavern. Defendant denied this, but testified that his *487 wife had "become cold towards" him and, accordingly, refused his reasonable, infrequent requests in that regard. Plaintiff claimed that defendant used obscene language in her presence, cursed at her, called her vile names, on one occasion struck her, for long periods refused to talk to her, drank excessively, was abusive and quarrelsome toward her, and frequently urged her to apply for divorce. Defendant denied that he drank excessively, claimed that his wife drank the same as he, and insisted that he hit her but once and that only a slight, intimate slap, and that that act, as well as his quarreling with and harsh language toward her or refusal, at other times, to talk to her at all, and the other conduct complained of by plaintiff, were all occasioned by her coldness toward him and occurred only because of and upon her refusal to have sexual relations with him. She, on the other hand, asserted that her coldness and refusals were due to his unkindness toward her.
While a reading of the record might well incline to the belief that the husband was the more serious offender of the two, a conclusion in that regard involves the acceptance of some testimony in the record as true and the rejection of other as untrue. The trial judge was in a better position than are we to determine the truth or falsity of the various bits of conflicting testimony. He found in his opinion that, although defendant drank too much, plaintiff was guilty of unjustifiable coldness toward her husband. We cannot say that the record convinces us that the trial judge erred in his determination of the facts and consequent opinion that plaintiff was not entitled to a divorce.
Decree affirmed.
REID, C.J., and BOYLES, NORTH, BUTZEL, CARR, BUSHNELL, and SHARPE, JJ., concurred.